Title: From John Adams to Benjamin Waterhouse, 28 October 1814
From: Adams, John
To: Waterhouse, Benjamin



Dear Waterhouse
Quincy Oct. 28. 14

Your Letter of the 10th is too delicious, to be disgraced by Ceremonies and Apologies in my Answer.
You might as rationally ascribe the Events of this Annus mirablis, or any Annee la plus chetive et meprisable to the Power of Animalcules in Cayan Pepper Water, as to the Power or Policy of Men.
I see nothing in the History of Napoleon more wonderfull or inexplicable, than in that of Zingis, of Alexander, of Cæsar, of Agamemnon of Rienzi, of King Theodore, of Mazzianello, of Jack Cade Wat Tyler Alexander Hamilton or Aaron Burr, Robespierre or Danton, or Brissot.
I have very lately read over again, with Attention Quintus Curtius, and the Anabasis, with the express Intension of comparing the Actions of Alexander, and the conduct of the grecian Commanders, especially of Xenophon who by his own acknowledgement was the best of them; with what We know of the Life of Napoleon, And scruple not to say that the Corsican was worse than the greeks, and a saint in Comparison with the Macedonian. I earnestly recommend to you to read them again not only with the same view but many others.
I most cordially agree with you, and with the oldest statesman in America, Governor Mackean, who in a charming Letter I received from him a few days ago says that “God Almighty has always been our General and Commander in Chief,” and We have never had any other.
We have nevertheless had exalted Hero’s in Subordinate Commands by Land and especially by Sea. Have you seen Mathew Cary’s Naval History in the name of Clark?
A Lady of mighty Family in Pensilvania, told me, very candidly that she had been uniformly a Tory; she thought England Right, and America wrong, till the Battle of Lexington. But When she found the blood ran; and the English were determined to kill Us, she found Feelings in her heart that she had never before suspected to be there. I doubt not she has been for many years past as much a Tory as she was be fore the Battle of Lexington, and that she is by this time as much a Whig as she was after it. Feelings! Feelings! Fear is a stronger Feeling that even Love of Country, in some hearts.
“We shall have a long and bloody War.” This I have said and believed for thirty years and more, and have constantly prepared for it, as far as my feeble Influence extended.
As to the New England Army, if Chaos is to come again We must enlist under Mackeans Commander in Chief.
The Negotiation at Ghent is a Ruse de Guerre.
John Adams